Per Curiam,
There is no merit in this appeal, and none of the assignments can he sustained. The city of Pittston continued to use the water of the water company after notice to it by appellee, through bills repeatedly rendered, that the same would no longer be gratuitously furnished. The company had reserved the right to revoke its offer of free water whenever it should see proper to do so, and, having exercised that right, the city was thereafter bound to pay for whatever water was so used: U. S. Water Works Co. v. DuBois Boro., 176 Pa. 439; Borough of Carlisle v. Carlisle Gas & Water Co., 3 Cent. Repr. 584. The learned referee has found what the water so used was worth, and what the city should pay for it. The exceptions to his report were all properly dismissed, and the judgment is affirmed.